
	

113 HR 4913 IH: Achievement Through Technology and Innovation Reauthorization Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4913
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To reauthorize the Enhancing Education Through Technology Act of 2001.
	
	
		1.Short titleThis Act may be cited as the Achievement Through Technology and Innovation Reauthorization Act of 2014.
		2.Achievement through technology and innovationPart D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6751 et seq.)
			 is amended to read as follows: 
			
				DAchievement through technology and innovation
					2401.Short titleThis part may be cited as the Achievement Through Technology and Innovation Act of 2014 or the ATTAIN Act.
					2402.Purposes and goalsThe purposes and goals of this part are—
						(1)to ensure that through effective and innovative uses of technology that every student has access to
			 personalized, rigorous, and relevant learning to meet the goals of this
			 Act to raise student achievement, close the achievement gap, and ensure
			 highly effective teaching, and to prepare all students to be technology
			 literate and college and career ready for the 21st century digital
			 economy;
						(2)to evaluate, build upon, and increase the use of evidence-based and innovative systemic school
			 redesigns that center on the use of technology that leads to school
			 improvement, improved productivity, and increased student achievement;
						(3)to ensure that all educators are connected in an ongoing manner to technology-based and online
			 resources and supports, including through enhanced ongoing, meaningful
			 professional development to ensure that—
							(A)all educators are technology literate and effectively use technology to improve instruction; and
							(B)education administrators possess the capacity to—
								(i)provide leadership in the use of technology for systemic redesign of curriculum, instruction, and
			 the education enterprise; and
								(ii)improve educational productivity;
								(4)to improve student engagement, opportunity, attendance, graduation rates, and technology access
			 through enhanced or redesigned curriculum or instruction;
						(5)to more effectively collect and use student performance and other data in a timely manner to inform
			 instruction, address individualized student needs, support school
			 decisionmaking, and support school improvement and increased student
			 achievement, including through delivery of computer-based and online
			 assessments;
						(6)to enhance the use of technology, online and blended learning for systemic education
			 transformation, including curricula redesign and new instructional
			 strategies to personalize learning; and
						(7)to increase education productivity and reduce costs through the use of technology, blended and
			 online learning, including for the delivery of online assessments.
						2403.DefinitionsIn this part:
						(1)Local educational agencyThe term local educational agency includes a consortium of local educational agencies.
						(2)Student technology literacyThe term student technology literacy means student knowledge and skills in using contemporary information, communication, and learning
			 technologies in a manner necessary for successful employment, life-long
			 learning, and citizenship in the knowledge-based, digital, and global 21st
			 century, as further defined by the State educational agency, which
			 includes, at a minimum, the ability—
							(A)to effectively communicate and collaborate;
							(B)to analyze and solve problems;
							(C)to access, evaluate, manage, and create information and otherwise gain information literacy;
							(D)to demonstrate creative thinking, construct knowledge, and develop innovative products and
			 processes; and
							(E)to do so in a safe and ethical manner.
							2404.Authorization of appropriations
						(a)In generalThere are authorized to be appropriated to carry out this part, $1,000,000,000 for fiscal year
			 2015, and such sums as may be necessary for each of the 5 succeeding
			 fiscal years.
						(b)Allocation of funds between state and local initiativesThe funds made available under subsection (a) shall be available to carry out subparts 1 and 2, as
			 described in subsection (d).
						(c)Limitation
							(1)Local administrative costsOf the funds made available to a local educational agency under this part for a fiscal year, not
			 more than 3 percent may be used by the local educational agency for
			 administrative costs.
							(2)State administrative costsOf the funds made available to a State educational agency under section 2412(a)(1)(A), not more
			 than 60 percent may be used by the State educational agency for
			 administrative costs.
							(d)TriggerFor fiscal years—
							(1)for which the amount appropriated to carry out this part is less than $300,000,000, all funds
			 available under subsection (b)(2) shall be available to carry out subpart
			 2; and
							(2)for which the amount appropriated to carry out this part equals or is more than $300,000,000, all
			 funds available under subsection (b)(2) shall be available to carry out
			 subpart 1.
							1State and Local Grants
						2411.Allotment and reallotment
							(a)Reservations and allotmentFrom the amount made available to carry out this subpart under section 2404(b)(2) for a fiscal
			 year—
								(1)the Secretary shall reserve—
									(A)3/4 of 1 percent for the Secretary of the Interior for programs under this subpart for schools
			 operated or funded by the Bureau of Indian Affairs; and
									(B)½ of 1 percent to provide assistance under this subpart to the outlying areas; and
									(2)subject to subsection (b), the Secretary shall use the remainder to award grants by allotting to
			 each State educational agency an amount that bears the same relationship
			 to such remainder for such year as the amount received under part A of
			 title I for such year by such State educational agency bears to the amount
			 received under such part for such year by all State educational agencies.
								(b)Minimum allotmentThe amount of any State educational agency's allotment under subsection (a)(2) for any fiscal year
			 shall not be less than ½ of 1 percent of the amount made available for allotments to State educational agencies under this
			 subpart for such year.
							(c)Reallotment of unused fundsThe Secretary shall reallot any unused amount of a State educational agency's allotment to the
			 remaining State educational agencies that use their entire allotments
			 under this subpart in accordance with this section.
							2412.Use of allotment by State
							(a)In general
								(1)In generalOf the amount provided to a State educational agency under section 2411(a)(2) for a fiscal year—
									(A)the State educational agency may use not more than 5 percent of such amount or $100,000, whichever
			 amount is greater, to carry out activities under section 2414; and
									(B)the State educational agency shall distribute the remainder in accordance with paragraphs (2) and
			 (3).
									(2)Distribution of remainderThe State educational agency shall carry out the following:
									(A)The State educational agency shall use 60 percent of the remainder to award Improving Teaching and
			 Learning through Technology subgrants to local educational agencies having
			 applications approved under section 2415(c) for the activities described
			 in section 2416(b) by allotting to each such local educational agency an
			 amount that bears the same relationship to 60 percent of the remainder for
			 such year as the amount received under part A of title I for such year by
			 such local educational agency bears to the amount received under such part
			 for such year by all local educational agencies within the State, subject
			 to subsection (b)(2).
									(B)The State educational agency shall use 40 percent of the remainder to award Systemic School
			 Redesign through Technology Integration subgrants, through a
			 State-determined competitive process, to local educational agencies having
			 applications approved under section 2415(b) for the activities described
			 in section 2416(a).
									(3)Option in years with insufficient amounts appropriatedIf the amount provided to a State educational agency under section 2411(a)(2) for a fiscal year is
			 not large enough to provide every local educational agency with a minimum
			 subgrant under subsection (b)(2), the State educational agency may
			 distribute 100 percent of the remainder described in paragraph (1)(B) as
			 either formula grants under paragraph (2)(A) or competitive grants under
			 paragraph (2)(B).
								(b)Sufficient amounts
								(1)Special ruleIn awarding subgrants under subsection (a)(2)(B), the State educational agency shall—
									(A)ensure the subgrants are of sufficient size and scope to be effective, consistent with the purposes
			 of this part;
									(B)ensure subgrants are of sufficient duration to be effective, consistent with the purposes of this
			 part, including by awarding subgrants for a period of not less than 2
			 years that may be renewed for not more than an additional 1 year;
									(C)give preference in the awarding of subgrants, and the providing of all technical assistance, to
			 local educational agencies that serve schools in need of improvement, as
			 identified under section 1116, including those schools with high
			 populations of—
										(i)students who are English Language Learners;
										(ii)students with disabilities; or
										(iii)other subgroups of students who have not met the State's student academic achievement standards;
			 and
										(D)ensure an equitable distribution among urban and rural areas of the State, according to the
			 demonstrated need for assistance under this subpart of the local
			 educational agencies serving the areas.
									(2)Minimum formula-based subgrantThe amount of any local educational agency's subgrant under subsection (a)(2)(A) for any fiscal
			 year shall be not less than $3,000.
								(c)Reallotment of unused fundsIf any local educational agency does not apply for a subgrant under subsection (a) for a fiscal
			 year, or does not use the local educational agency's entire allotment
			 under this subpart for such fiscal year, the State shall reallot any
			 unused funds to the remaining local educational agencies.
							2413.State applications
							(a)In generalTo be eligible to receive a grant under this subpart, a State educational agency shall submit to
			 the Secretary, at such time and in such manner as the Secretary may
			 specify, an application containing the contents described in subsection
			 (b) and such other information as the Secretary may reasonably require.
							(b)ContentsEach State educational agency application submitted under subsection (a) shall include each of the
			 following:
								(1)A description of how the State educational agency will support local educational agencies that
			 receive subgrants under this subpart in meeting the purposes and goals of
			 this part and the requirements of this subpart, including through
			 technical assistance in using technology to redesign curriculum and
			 instruction, improve educational productivity, and deliver computer-based
			 and online assessment.
								(2)A description of the State educational agency's long-term goals and strategies for improving
			 student academic achievement, including student technology literacy,
			 through the effective use of technology.
								(3)A description of the priority area upon which the State educational agency will focus its
			 assistance under this subpart, which shall be identified from among the
			 core academic subjects, grade levels, and student subgroup populations
			 that may be causing the most number of local educational agencies in the
			 State to not make adequate yearly progress, as defined in section
			 1111(b)(2)(C).
								(4)A description of how the State educational agency will support local educational agencies to
			 implement, professional development programs pursuant to section
			 2416(b)(1)(A).
								(5)A description of how the State educational agency will ensure that teachers, paraprofessionals,
			 school librarians, and administrators possess the knowledge and skills to
			 use technology—
									(A)for curriculum redesign to change teaching and learning and improve student achievement;
									(B)for assessment, data analysis, and to personalize learning;
									(C)to improve student technology literacy; and
									(D)for their own ongoing professional development and for access to teaching resources and tools.
									(6)A description of the process, activities, and performance measures that the State educational
			 agency will use to evaluate the impact and effectiveness of activities
			 described in section 2414.
								(7)Identification of the State challenging academic content standards and challenging student academic
			 achievement standards that the State educational agency will use to ensure
			 that each student is technology literate consistent with the definition of
			 student technology literacy, and a description of how the State
			 educational agency will assess student performance in gaining technology
			 literacy, only for the purpose of tracking progress towards achieving the
			 8th grade technology literacy goal and not for meeting adequate yearly
			 progress goals, including through embedding such assessment items in other
			 State tests or performance-based assessments portfolios, or through other
			 valid and reliable means. Nothing in this subpart shall be construed to
			 require States to develop a separate test to assess student technology
			 literacy.
								(8)An assurance that financial assistance provided under this subpart will supplement, and not
			 supplant, State and local funds.
								(9)A description of how the State educational agency will, in providing technical and other assistance
			 to local educational agencies, give priority to those identified by the
			 State as being in the highest need of assistance, including those with the
			 highest percentage or number of students from families with incomes below
			 the poverty line, students not achieving at the State proficiency level
			 with student populations identified under section 2412(b)(1)(C), or
			 schools identified as in need of improvement under section 1116.
								(10)A description of how the State educational agency consulted with local educational agencies in the
			 development of the State application.
								2414.State activities
							(a)Mandatory activitiesFrom funds made available under section 2412(a)(1)(A), a State educational agency shall carry out
			 each of the following activities:
								(1)Identify the State challenging academic content standards and challenging student academic
			 achievement standards that the State educational agency will use to ensure
			 that each student is technology literate consistent with the definition of
			 student technology literacy.
								(2)Assess student performance in gaining technology literacy consistent with paragraph (1), including
			 through embedding such assessment items in other State tests,
			 performance-based assessments, or portfolios, or through other means,
			 except that such assessments shall be used only to track student
			 technology literacy and shall not be used to determine adequate yearly
			 progress, and widely disseminate such results.
								(3)Provide guidance, technical assistance, and other assistance, including in the priority area
			 identified by the State pursuant to section 2413(b)(3), in using
			 technology to improve teaching and redesign curriculum and instruction,
			 improve educational productivity, and deliver computer-based and online
			 assessment, and in submitting applications for funding under this part to
			 high-need local educational agencies—
									(A)with the highest percentage or number of—
										(i)students not achieving at the State proficiency level; and
										(ii)student populations described in section 2412(b)(1)(C); and
										(B)serving schools identified as in need of improvement under section 1116.
									(b)Permissive activitiesFrom funds made available under section 2412(a)(1)(A), a State educational agency may carry out 1
			 or more of the following activities that assist local educational
			 agencies:
								(1)State leadership activities and technical assistance that support achieving the purposes and goals
			 of this part.
								(2)Developing or utilizing research-based or innovative strategies for the delivery of specialized or
			 rigorous academic courses and curricula through the use of technology,
			 including distance learning technologies.
								(3)Providing, or supporting local educational agencies in providing, sustained and intensive,
			 high-quality professional development pursuant to section 2416(b)(1)(A).
								(4)Assessing student performance in gaining technology literacy consistent with subsection (a)(2),
			 including through embedding such assessment items in other State tests,
			 performance-based assessments, or portfolios, or through other means.
								2415.Local applications
							(a)In generalEach local educational agency desiring a subgrant under this subpart shall submit to the State
			 educational agency an application containing a new or updated local
			 long-range strategic educational technology plan, and such other
			 information as the State educational agency may reasonably require that
			 shall include each of the following:
								(1)A description of how the local educational agency will align and coordinate the local educational
			 agency's use of funds under this subpart with—
									(A)the school district technology plan;
									(B)the school district plans and activities for improving student achievement, including plans and
			 activities under sections 1111, 1112, 1116, and 2123, as applicable; and
									(C)funds available from other Federal, State, and local sources.
									(2)An assurance that financial assistance provided under this subpart will supplement, and not
			 supplant, other funds available to carry out activities assisted under
			 this subpart.
								(3)A description of the process used to assess and, as needed, update technologies throughout the
			 local educational agency.
								(4)Such other information as the State educational agency may reasonably require.
								(b)Competitive grants; systemic school redesign through technology integrationIn addition to the information described in subsection (a), a local educational agency submitting
			 an application for a subgrant under section 2412(a)(2)(B) shall submit to
			 the State educational agency an application containing each of the
			 following:
								(1)A description of how the local educational agency will use the subgrant funds to implement systemic
			 school redesign, which is a comprehensive set of programs, practices, and
			 technologies that—
									(A)collectively lead to school or school district change and improvement, improve educational
			 productivity, and improve student achievement and technology literacy; and
									(B)incorporate all of the following elements:
										(i)Reform or redesign of curriculum, instruction, assessment, use of data, or other practices through
			 the use of technology in order to increase student learning opportunity,
			 and engagement in learning.
										(ii)Improvement of educator quality, knowledge and skills, and effectiveness through ongoing,
			 sustainable, timely, and contextual professional development described in
			 section 2416(b)(1)(A).
										(iii)Ongoing use of formative and other assessments and other timely data sources and data systems to
			 more effectively identify individual student learning needs and
			 personalize learning.
										(iv)Engagement of school district leaders, school leaders, and classroom educators.
										(v)Programs, practices, and technologies that are based on a review of the best available research
			 evidence or on development and use of new and innovative designs,
			 programs, practices, and technologies.
										(2)An assurance that the local educational agency will use not less than 25 percent of the subgrant
			 funds to implement a program of professional development described in
			 section 2416(b)(1)(A).
								(3)A description of how the local educational agency will evaluate the impact of 1 or more programs or
			 activities carried out under this subpart.
								(c)Formula grants; improving teaching and learning through technologyIn addition to the information described in subsection (a), a local educational agency submitting
			 an application for a subgrant under section 2412(a)(2)(A) shall submit to
			 the State educational agency an application containing each of the
			 following:
								(1)An assurance that the local educational agency will use not less than 40 percent of the subgrant
			 funds for ensuring educators, including teachers and administrators, are
			 technology literate, prepared to use technology to improve curriculum and
			 instruction, and are connected online to supports and resources, including
			 for—
									(A)professional development described in section 2416(b)(1)(A); and
									(B)to provide educators with ongoing access to technology tools, applications, supports and other
			 resources, including those related specifically to such professional
			 development activities.
									(2)A description of the local educational agency's program of professional development required under
			 paragraph (1)(A).
								(3)A description of the use of technology tools, applications, and other resources to improve student
			 learning and achievement in the area of priority identified under
			 paragraph (4).
								(4)A description of the priority area subgrant funds will target, identified from among the core
			 academic subjects, grade levels, and student subgroup populations in which
			 the most number of students served by the local educational agency are not
			 proficient.
								(5)A description of how funds will be used to integrate technology to redesign curriculum or
			 instruction, implement computer-based and online assessments, improve use
			 of data to personalize learning, or improve education productivity.
								(d)Combined ApplicationsA local educational agency that submits an application under subsection (b), may, upon notice to
			 the State educational agency, submit a single application that will also
			 be considered as an application for subgrant funds awarded under
			 subsection (c), if the application addresses each application requirement
			 under subsections (a), (b), and (c).
							2416.Local activities
							(a)Competitive grants; systemic school redesign through technology integrationA local educational agency that receives funds through a subgrant under section 2412(a)(2)(B),
			 shall carry out activities to improve student learning, technology
			 literacy, and achievement, as follows:
								(1)Use not less than 5 percent of such funds to evaluate the impact of 1 or more programs or
			 activities carried out under the subgrant as identified in the local
			 educational agency's application and approved by the State educational
			 agency.
								(2)Use funds remaining after carrying out paragraph (1) to implement a plan for systemic school
			 redesign in 1 or more schools, in accordance with section 2415(b)(1),
			 including each of the following:
									(A)Using not less than 25 percent of subgrant funds to ensure educators, including teachers and
			 administrators, are technology literate, prepared to use technology to
			 improve curriculum and instruction, and are connected online to supports
			 and resources, including through the following:
										(i)Professional development activities, as described in subsection (b)(1)(A).
										(ii)The acquisition and implementation of technology tools, applications, and other resources to
			 provide educators with ongoing access and support, including for use in
			 the professional development activities described in clause (i).
										(B)Acquiring and effectively implementing technology tools, applications, and other resources in
			 conjunction with enhancing or redesigning the curriculum or instruction in
			 order to—
										(i)increase student learning opportunity or access, student engagement in learning, or student
			 attendance or graduation rates;
										(ii)improve student achievement in 1 or more of the core academic subjects; and
										(iii)improve student technology literacy.
										(C)Acquiring and effectively implementing technology tools, applications, and other resources to—
										(i)conduct ongoing formative and other assessments and use other timely data sources and data systems
			 to more effectively identify and address individual student learning
			 needs;
										(ii)support personalized student learning, including through instructional software and digital content
			 that supports the learning needs of each student, or through providing
			 access to high-quality courses and instructors otherwise not available
			 except through technology and online learning; and
										(iii)conduct other activities consistent with research-based or innovative systemic school redesign,
			 including activities that increase parental involvement.
										(b)Formula grants; improving teaching and learning through technologyA local educational agency that receives funds through a subgrant under section 2412(a)(2)(A),
			 shall carry out activities to improve student learning, technology
			 literacy, and achievement in the area of priority identified under section
			 2415(c)(4), as follows:
								(1)Use not less than 40 percent of such funds for professional development activities that are aligned
			 with activities supported under section 2123 to improve educator quality
			 and skills through support for the following:
									(A)Training of school personnel, which—
										(i)shall include the development, acquisition, or delivery of—
											(I)training that is ongoing, sustainable, timely, and directly related to up-to-date teaching content
			 areas;
											(II)training in strategies and pedagogy in the core academic subjects that involve use of technology
			 and curriculum redesign as key components of changing teaching and
			 learning and improving student achievement and technology literacy;
											(III)training in the use of computer-based and online assessments, and in the use of student performance
			 and other data to individualized instruction; and
											(IV)training that includes ongoing communication and follow-up with instructors, facilitators, and
			 peers; and
											(ii)may include—
											(I)the use of, and training of, instructional technology specialists, mentors, master teachers, or
			 coaches to serve as experts and train other teachers in the effective use
			 of technology; and
											(II)the use of technology, such as distance learning and online virtual educator-to-educator peer
			 communities, as a means for delivering professional development.
											(B)The acquisition and implementation of technology tools, applications, and other resources to be
			 employed in the professional development activities described in
			 subparagraph (A).
									(2)Use funds remaining after carrying out paragraph (1) to acquire or implement technology tools,
			 applications, and other resources to improve student learning, technology
			 literacy, and achievement in the area of priority identified by the local
			 educational agency, including through 1 or more of the following:
									(A)Conducting ongoing formative assessment and using other timely data sources and data systems to
			 more effectively identify and address individual student learning needs.
									(B)Supporting personalized student learning, including through instructional software and digital
			 content that supports the learning needs of each student, or through
			 providing access to high-quality courses and instructors not otherwise
			 available except through technology such as online learning.
									(C)Increasing parental involvement through improved communication with teachers and access to student
			 assignments and grades.
									(D)Enhancing accountability, instruction, and data-driven decisionmaking through data systems that
			 allow for management, analysis, and disaggregating of student, teacher,
			 and school data.
									(E)Such other activities as are appropriate and consistent with the goals and purposes of this part.
									(c)Multiple GrantsA local educational agency that receives a subgrant under subparagraph (A) and subparagraph (B) of
			 section 2412(a)(2) may use all such subgrant funds for activities
			 authorized under subsection (a).
							2State Competitive Grants
						2421.State competitive grants
							(a)In generalFrom the amount made available to carry out this subpart under section 2404(b)(2) for a fiscal
			 year, the Secretary shall award grants to State educational agencies, and
			 consortia of such agencies, having applications approved under subsection
			 (b) for the activities described in subsection (d).
							(b)Applications
								(1)In generalTo be eligible to receive a grant under this subpart, a State educational agency or consortium of
			 State educational agencies shall submit to the Secretary an application at
			 such time, in such manner, and containing such information as the
			 Secretary may reasonably require, including the information described in
			 paragraph (2).
								(2)ContentsAn application submitted by a State educational agency or consortium of State educational agencies
			 for a grant under this subpart shall include the following:
									(A)In the case of an application by a consortium, an identification of the States included in the
			 consortium, and which State will act as both fiscal agent and lead grant
			 administrator.
									(B)A description of how the applicant will support local educational agencies in achieving the
			 absolute priority of supporting enhanced use of technology, including
			 online and blended learning for systemic education transformation,
			 curricula redesign, and new instructional strategies to personalize
			 learning.
									(C)An identification of an additional priority the applicant will address and a description of how the
			 applicant will support local educational agencies in achieving the
			 priority. Such priority shall be 1 or more of the following:
										(i)Preparing for and administering State assessments online.
										(ii)Using technology and blended learning to improve education productivity and reduce education costs.
										(iii)Preparing the capacity of administrators and other education leaders to lead systemic education
			 transformation through technology.
										(D)A brief description of the applicant’s (or, in the case of an applicant that is a consortium of
			 State educational agencies, each such agency’s) long-term goals and
			 strategies for improving student academic achievement, including student
			 technology literacy, through the effective use of technology and how the
			 grant will support that plan’s implementation and achievement.
									(E)A description of how the applicant will use grant funds to improve the knowledge and skills of
			 educators, including teachers and administrators, to more effectively use
			 technology.
									(F)A description of the process, activities, and performance measures that the applicant will use to
			 evaluate the impact and effectiveness of activities and to disseminate
			 those findings.
									(G)An identification of the challenging academic content standards and challenging student academic
			 achievement standards that the applicant will use to ensure that each
			 student is technology literate.
									(H)An assurance that financial assistance provided under this subpart will supplement, and not
			 supplant, State and local funds available for activities described in this
			 subpart.
									(I)A description of how the applicant consulted with local educational agencies in the development of
			 the application.
									(J)A listing of the local educational agencies that will receive subgrants, and a description of the
			 activities the local educational agencies have agreed to undertake with
			 such funds should the applicant be awarded a grant under this subpart.
									(K)A description of how the applicant will coordinate activities carried out with funds under this
			 subpart with other Federal, State, and local funds and activities in order
			 to leverage their impact beyond what could be accomplished directly with
			 grant funds.
									(c)AwardsIn awarding grants under this subpart, the Secretary shall do the following:
								(1)Ensure the grants—
									(A)are of sufficient size and duration to be effective;
									(B)are distributed among States of diverse geographic locations and populations; and
									(C)serve students of greatest need.
									(2)Use the following characteristics of a State educational agency (or, in the case of an applicant
			 that is a consortium of State educational agencies, the characteristics of
			 each participating agency) as absolute priorities for awarding grants:
									(A)Bases student advancement and graduation on demonstrated competency regardless of seat-time, or
			 time spent in a traditional classroom.
									(B)Seeks to ensure all students have access to high-quality digital content and online courses without
			 arbitrary caps or other limitations on enrollment in online learning.
									(C)Has teacher certification or licensure requirements that require educators to be technology
			 literate, including the ability to—
										(i)integrate technology into curriculum, instruction, and assessment;
										(ii)use data to personalize learning; or
										(iii)teach online.
										(D)Allows the use of State funds for technology tools and applications, if appropriate, to meet
			 program goals and requirements, including ensuring that the State’s rules
			 support adoption of electronic learning materials, including allowance
			 that materials may be updated in an ongoing manner and can be acquired
			 through subscription.
									(E)Has learning standards that include student technology literacy standards and learning performance
			 standards that assess student technology literacy.
									(3)Use the following characteristics of a State educational agency (or, in the case of an applicant
			 that is a consortium of State educational agencies, the characteristics of
			 each participating agency) as competitive preference priorities for
			 awarding grants:
									(A)Assessments are delivered online and may be taken when students have completed a particular course
			 or unit of instruction, not at a specified time and date.
									(B)Has teacher certification reciprocity agreements with 1 or more other State educational agencies,
			 including for online instruction.
									(C)Postsecondary and other teacher training institutions are required to provide, or supported in
			 providing, training in online and blended instruction.
									(D)Directly supports technology tools and applications and ensure all students and teachers have
			 high-speed access to the Internet.
									(E)Supports policies or plans facilitating the use of student owned devices in schools or that
			 facilitate home access to digital content.
									(F)Has plans that support students with disabilities, advanced learners, below-grade-level learners,
			 and English language learners.
									(d)Use of fundsA recipient of a grant under this subpart shall—
								(1)allocate not less than 75 percent of grant funds to local educational agencies to carry out the
			 activities described in the application; and
								(2)use the funds remaining after carrying out paragraph (1) for State-level activities, as described
			 in the application, including—
									(A)assessing the impact of grant funds; and
									(B)disseminating the findings of the recipient statewide and nationally and, in the case of a
			 consortium, throughout the States within the consortium..
		
